Citation Nr: 0519639	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for scars of the left temple and left eyebrow, residuals of a 
head injury.


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1967 to August 
1969. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., in May 2003.  
For the reasons that follow, the Board again REMANDS this 
claim to the RO via AMC.  AMC will notify the veteran if he 
is required to take further action in support of this claim.


REMAND

The veteran claims that he is entitled to an initial 
evaluation in excess of 10 percent for scars of the left 
temple and left eyebrow.  Additional action is necessary 
before the Board can decide this claim.

First, in a written statement received at AMC in May 2005, 
the veteran indicated that he had been receiving outpatient 
care at the VA Medical Center in Cleveland, Wade Park 
Division.  He also indicated that he had been seen in the 
emergency room there and had a neurological appointment 
pending.  He requested VA to obtain records of his care at 
the VA facility in support of his claim.  These records are 
considered part of the record on appeal because they are 
within VA's constructive possession and, as such, must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. 
§ 3.159(c)(2) (2004).  Accordingly, on remand, such records 
should be requested, obtained and associated with the claims 
file.

Second, in its prior remand issued in October 2003, the Board 
directed AMC to make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA diseases of 
the skin examination by a dermatologist.  The Board also 
directed AMC to request the examiner conducting the 
examination to discuss the nature and severity of each of the 
veteran's service-connected scars separately.  The examiner 
subsequently complied, but thereafter, when readjudicating 
this claim, AMC did not consider whether the veteran's 
service-connected scars should be evaluated separately.  
Given the nature of the findings noted during the October 
2003 VA examination, the Board believes that AMC should 
consider this matter on remand.  

This case is REMANDED for the following action:

1.  AMC should request, obtain and 
associate with the claims file all 
records of treatment of the veteran's 
service-connected scars at the VA Medical 
Center in Cleveland, Ohio, Wade Park 
Division.  

2.  AMC should then readjudicate the 
veteran's claim based on a consideration 
of all of the evidence of record and 
pursuant to the former and revised 
criteria for rating skin disorders, which 
include scars.  In so doing, AMC should 
consider whether the veteran is entitled 
to separate evaluations for each of his 
service-connected scars, including the one 
affecting his left eyebrow and the other 
affecting his left temple.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


